UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4513


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JULIA TERYAEVA-REED,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00207-GLR-1)


Submitted: July 27, 2018                                          Decided: August 3, 2018


Before KING, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICE OF MARC G. HALL, P.C., Greenbelt, Maryland, for
Appellant. Matthew James Maddox, Judson T. Mihok, Assistant United States
Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julia Teryaeva-Reed seeks to appeal her sentence after pleading guilty.           The

Government has moved to dismiss the appeal as barred by her appeal waiver. Teryaeva-

Reed’s attorney has filed a response to the Government’s motion to dismiss and a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising a sentencing claim but

concluding there are no meritorious grounds for appeal. Teryaeva-Reed was notified of

her right to file a pro se supplemental brief but has not done so. We dismiss the appeal.

       “‘A plea agreement, like any contract, allocates risk.’” United States v. Archie,

771 F.3d 217, 222 (4th Cir. 2014) (citation omitted). “A defendant may waive the right

to appeal [her] conviction and sentence so long as the waiver is knowing and voluntary.”

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013) (internal quotation marks

and citation omitted). “Where, as here, the Government seeks enforcement of an appeal

waiver and there is no claim that the Government breached its obligations under the plea

agreement, the waiver will be enforced to preclude a defendant from appealing a specific

issue if the record establishes that the waiver is valid and the issue being appealed is

within the scope of the waiver.” Archie, 771 F.3d at 221 (citations omitted). “Generally,

if a district court questions a defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” United States v. Tate, 845 F.3d 571, 574

n.1 (4th Cir. 2017) (internal quotation marks and citation omitted).

       Upon review of the plea agreement and transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Teryaeva-Reed knowingly and voluntarily waived her right to

                                             2
appeal her conviction and sentence, and the issue that she seeks to appeal falls within the

scope of the waiver. Moreover, in accordance with Anders, we have reviewed the record

for any potentially meritorious issues that might fall outside the waiver and have found

none. Accordingly, we grant the Government’s motion to dismiss the appeal.

       This court requires that counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for further review. If the client

requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the client. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.


                                                                              DISMISSED




                                            3